Order filed, September 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00552-CR
                                    ____________

                    LANDON DARREN ROTHSTEIN, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee


                     On Appeal from the Co Crim Ct at Law No 8
                                Harris County, Texas
                          Trial Court Cause No. 1768115


                                        ORDER

       The reporter’s record in this case was due July 9, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Sondra Humphrey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM